Citation Nr: 0936936	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-12 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to entitlement to Department of Veterans 
Affairs benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1988 to 
January 1992.  He was discharged in January 1992 under other 
than honorable conditions.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 administrative decision of 
the Department of Veterans Affairs (VA), Seattle, Washington, 
Regional Office (RO).

The appellant failed, without apparent cause, to appear for a 
scheduled hearing in June 2008.  Therefore, his request for a 
Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  The appellant entered active duty from August 1988 to 
January 1992 and was discharged in January 1992 under other 
than honorable conditions.

2.  The appellant was separated from military service under 
conditions other than honorable for willful and persistent 
misconduct.

3.  There is no competent medical evidence establishing that 
the appellant was insane at the time of the acts that 
resulted in his discharge.


CONCLUSION OF LAW

The appellant's discharge from service under other than 
honorable conditions was under dishonorable conditions for VA 
purposes, thus constituting a bar to the payment of VA 
monetary benefits.  38 U.S.C.A. §§ 101(2), (18), 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In this case, VCAA notice is not required because the facts 
in this case are not in dispute.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

Analysis

The appellant is seeking to be declared eligible for VA 
benefits.  When a person is seeking VA benefits, it first 
must be shown that the service member, upon whose service 
such benefits are predicated, has attained the status of 
Veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The 
term "Veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2).

The designation of the discharge as honorable by the service 
department is binding on VA as to character of discharge.  38 
C.F.R. § 3.12(a) (2008).

Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service, and entitlement 
will be determined by the character of the final termination 
of such period of service.  38 C.F.R. § 3.13(b).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  A discharge 
or release from service based on one of the conditions found 
under 38 U.S.C.A. § 5303(a) is a bar to the payment of 
benefits and is also a bar to benefits under Chapter 17 of 
Title 38.  A discharge or release because of one of the 
offenses found under 38 C.F.R. § 3.12(d) is considered to 
have been issued under dishonorable conditions and is a bar 
to VA compensation benefits, but not to benefits under 
Chapter 17 of Title 38.

As to the statutory bars, benefits are not payable where the 
former service member was discharged or released under one of 
the following conditions listed under 38 C.F.R. § 3.12(c): 
(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; (2) By reason of the 
sentence of a general court-martial; (3) Resignation by an 
officer for the good of the service; (4) As a deserter; (5) 
As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release; and (6) By reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave (AWOL) for a continuous period 
of at least 180 days (the regulation provides certain 
exceptions to this condition).

The provisions of 38 C.F.R. § 3.12(d) state that a discharge 
or release because of one of the following offenses is 
considered to have been issued under dishonorable conditions: 
(1) acceptance of undesirable discharge in lieu of trial by 
general court-martial; (2) mutiny or spying; (3) offense 
involving moral turpitude (this includes, generally, 
conviction of a felony); (4) willful and persistent 
misconduct (This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.)  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.; and (5) homosexual acts 
involving aggravating circumstances and other factors 
affecting the performance of duty.

If it is established to the satisfaction of the Secretary of 
VA that, at the time of the commission of the offense leading 
to a person's court-martial or discharge, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated.  38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b) (2008).

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or (2) who interferes with the peace of society; or (3) who 
has so departed (become antisocial) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides. 38 C.F.R. § 3.354(a) (2008).

In this case, the appellant's enlistment contract (signed in 
August 1988) indicates that he enlisted for a period of four 
years.  The appellant's entitlement is determined by the 
character of the final termination of the appellant's 
service.  38 C.F.R. § 3.13(b).  He received his other-than-
honorable discharge in January 1991, the character of his 
discharge applies to his entire period of active service.  38 
C.F.R. § 3.13(b).

In this case, the appellant's service records show that in 
January 1990, he received an overall evaluation of 3.4 and 
was recommended for promotion.  In March 1990, he received 
non-judicial punishment for four violations:  failure to go 
at time prescribed (UCMJ Article 86), going from appointed 
place of duty (UCMJ Article 86), willful disobedience of a 
petty officer (UCMJ Article 91), disrespect towards a petty 
officer (UCMJ Article 91).  He received non-judicial 
punishment again in June 1990 for two violations:  failure to 
go (UCMJ Article 86), and dereliction in the performance of 
duties (UCMJ Article 92).  At that time, a recommendation for 
his promotion was withdrawn.  The appellant's next 
evaluation, given in July 1990, was 3.0.  The following 
evaluation, given in January 1991, was 3.6.  A temporary duty 
authorization from May 1991 indicates that the Veteran was 
processed for a serious offense.  In September 1991, the 
appellant underwent a special court martial in which he was 
convicted of two violations:  unauthorized absence from March 
3, 1991, through April 22, 1991 (UCMJ Article 86), and 
unauthorized absence from July 1, 1991, through July 10, 1991 
(UCMJ Article 86).  A December 1991 entry in his personnel 
records reveals that the appellant was deficient in attitude 
and respect towards his seniors.  He was advised to listen to 
his supervisors, not talk back or mimic others, and to be on 
station first ready to perform.

The service personnel records show that the appellant was 
processed for an administrative board in December 1991 for 
"misconduct due to commission of a serious offense."  It 
was noted that the "[Serviceman] should have been discharged 
months ago.  His attitude is deplorable and his behavior 
unacceptable.  Continually poses a serious threat to good 
order and discipline.  He is unsalvageable and not worthy of 
any additional time or effort in redemptive attempts.  
[Serviceman] personifies the word 'dirtbag.'  He's a 
malingerer, a liar, and is capable of crimes far more serious 
than previously prosecuted for.  He has not responded to 
counseling and should be discharged immediately.  Strongest 
possible recommendation for immediate separation under other 
than honorable conditions for the good of the service and the 
safety of the ship."  

The appellant was absent without authorization for 
approximately 60 days.  This fact is uncontested.  The Court 
has determined that an absence without leave, precluding the 
performance of military duties, cannot constitute a minor 
offense for purposes of willful and persistent misconduct.  
See Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  
Similarly, the Court also affirmed a Board decision which 
found that 32 days unauthorized absence out of 176 days total 
service was severe misconduct, and, by analogy, persistent 
misconduct.  See Winter v. Principi, 4 Vet. App. 29 (1993).  
Furthermore, the evidence of record indicates that the 
appellant violated the Uniform Code of Military Justice on at 
least three occasions while on active duty.  As such the 
provisions of 38 C.F.R. § 3.12(d) (for willful and persistent 
misconduct) are clearly applicable in this case.  

Consequently, there is only one possible exception to the 
appellant being barred from receiving VA benefits: if the 
appellant is shown to have been "insane" at the time of the 
offense.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

As was noted in the law and regulations quoted above, an 
exception to the provisions of 38 C.F.R. § 3.12(d) exists if 
it can be demonstrated that the service member was insane at 
the time of the acts committed.  Under the insanity 
exception, both the acts leading to discharge and the 
insanity must occur simultaneously.  See Stringham v. Brown, 
8 Vet. App. 445, 448 (1995).  However, the Court has held 
that the insanity need only exist at the time of the 
commission of the offense leading to the person's discharge, 
and that there is no requirement of a causal connection 
between the insanity and the misconduct.  Struck v. Brown, 9 
Vet. App. 145 (1996). Further, in Zang v. Brown, 8 Vet. App. 
246 (1995), the Court held that "a determination of whether a 
person is insane is in effect a determination of whether that 
person's actions were intentional and thus the result of 
willful misconduct."  Id. at 254.

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation.  It was further indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case-
by-case basis in light of the authorities defining the scope 
of the term insanity.  VAOPGCPREC 20-97 (May 22, 1997).  The 
opinion also held that behavior which was generally 
attributable to a substance-abuse disorder did not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which was generally considered to fall within the 
scope of the term insanity and therefore did not constitute 
insane behavior.  Generally, the predicate for insane 
behavior within the meaning of VA law and regulations is a 
persistent morbid condition of the mind characterized by a 
derangement of one or more of the mental faculties to the 
extent that the individual is unable to understand the 
nature, full import and consequences of his acts, such that 
he is a danger to himself or others.  In effect, he is 
rendered incapable of managing himself or his affairs, a 
concept akin to the level of incompetency generally 
supporting appointment of a guardian.  Id.

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of paragraph (a).  38 C.F.R. § 3.354(b).

The appellant's April 1988 enlistment report of medical 
examination was negative for any complaints, treatment, or 
diagnosis of any psychiatric disorder.  The appellant 
indicated on his April 1988 report of medical history (RMH) 
that he was depressed when his grandmother died.  He also 
indicated that he did not have any nervous trouble of any 
sort.  The appellant wrote on his January 1992 RMH that he 
did not have depression, nervous trouble of any sort, or 
excessive worry.  He remarked that he was presently fit and 
in good health.  It was noted on his January 1991 separation 
examination that he was psychiatrically normal.

The Board finds that the preponderance of the evidence 
reflects that the appellant was not insane at the time he 
went on unauthorized leave or committed any of his violations 
of the Uniform Code of Military Justice.  The service records 
are negative for any findings or diagnoses of a psychiatric 
nature by competent medical personnel.  The Board notes that 
while the appellant reported experiencing depression at the 
time he entered active duty, mental illness in itself is not 
identical to 'insanity.'"  Beck v. West, 13 Vet. App. 535, 
539 (2000).  No competent evidence or opinion has been 
presented which establishes or even suggests that at the time 
that the appellant went on unauthorized absence and committed 
his violations of the Uniform Code of Military Justice: (1) 
he had a more or less prolonged deviation from his normal 
method of behavior; or (2) he interfered with the peace of 
society; or (3) that he had so departed (become antisocial) 
from the accepted standards of the community to which by 
birth and education he belongs as to lack the adaptability to 
make further adjustment to the social customs of the 
community in which he resided.  38 C.F.R. § 3.354(a).  
Significantly, the Board notes that the appellant's two 
instances of non-judicial punishment, one instance of special 
courts martial, and administrative board were spread 
throughout his active service.  Thus, they appear to 
establish the appellant's normal pattern of behavior and not 
a mere deviation.

Further, while going on unauthorized absence and showing 
disrespect to a petty officer is clearly not an accepted 
standard of the military community, it does not occur 
infrequently nor does it, in and of itself, establish that 
the appellant is insane.  In much the same manner as 
substance abuse, it does not exemplify the severe deviation 
from the social norm or the gross nature of conduct which is 
generally considered to fall within the scope of the term 
insanity and therefore does not constitute insane behavior. 
VAOPGCPREC 20-97 (May 22, 1997).  The record does not show 
that the appellant had been rendered incompetent or had been 
incapable of understanding the consequences of his actions in 
service.  Rather, the competent and persuasive evidence on 
this question tends to establish that he was not then insane.  

In summary, for the foregoing reasons, the Board concludes 
that the appellant was not insane when he went on 
unauthorized absence and committed his violations of the 
Uniform Code of Military Justice during his term of service.  
Accordingly, the bar to benefits may not be overturned on 
that basis.  38 U.S.C.A. § 5303(b); 38 C.F.R. §§ 3.12(b), 
3.354; VAOPGCPREC 20-97 (May 22, 1997).  As such, the 
appellant is barred from all rights administered by VA and 
his claim must be denied.


	(CONTINUED ON NEXT PAGE)




ORDER

The character of the appellant's discharge for the period of 
service from August 1988 to January 1992 remains a bar to 
payment of VA benefits; his claim is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


